Remarks
Claims 1-20 are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the November  12, 2020 Office Action, inter alia, claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gulin U.S. Patent Publication (2019/0164085; hereinafter: Gulin) in view of Zhang et al. Non Patent Publication (“GLMix: Generalized Linear Mixed Models For Large-Scale Response Prediction”, 2016; hereinafter:  Zhang, in IDS dated April 20, 2020) and further in view of Saha et al. U.S. Patent Publication (2019/0034882; hereinafter: Saha)

	Guilin, Zhang, and Saha alone, or in combination, fail to describe or render obvious, in view of the context of the independent claims 1, 8, and 15, feed the second plurality of features into a gradient boosted decision tree, the gradient boosted decision tree comprising n levels of nodes, each node connected to at least one other node via an edge, each edge encoding a different decision for one of the second plurality of features, the gradient boosted decision tree encoding n-1 decisions, producing an encoded leaf node describing interactions between the second plurality of features in the gradient boosted decision tree for each of the plurality of search results.  





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152